DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election and amendment filed December 17, 2021.  Claims 1-12,21-28 are pending, in which claims 21-28 have been newly added. Non-elected claims 13-20 were canceled. 
Election/Restrictions
 Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made of  Group I, claims 1-12 and 21-28 in Paper dated December 17, 2021, without traverse as treated. 
 
Claim Rejections - 35 USC § 112
Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
** Re-claim 22, Original specification does not provide the support for “forming a spacer layer on the first and second fins, and wherein the spacer layer is disposed on the first and second fin while forming the first pattern layer on the first fin (Underline added).  
As can be seen, for example, in Figures 8A and 4A and at specification paragraphs 31-32, the first pattern layer 230A is formed on the spacer layer 228 is formed on the first and second fins 210, then forming the first pattern layer 230A on the spacer layer 228 (not wherein the spacer layer is disposed on the first and second fin while forming the first pattern layer on the first fin). 
 
** Re-claim 23:  Original specification does not provide the support for “wherein the forming of the first pattern layer on the first fin includes forming the first pattern layer directly on the first fin and further includes forming the first pattern layer directly on the second fin, and directly on the first pattern layer disposed on the first and second fins” (Underline added).
As can be seen, for example, in Figures 8A and 4A and at specification paragraphs 31-32, the first pattern layer 230A is formed on the spacer layer 228 (not directly on the first fin 210), wherein the spacer layer 228 is NOT formed directly on the first pattern layer 230A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 21-26,28 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Hung (2015/0091059).
 	Re-claim 21, Hung teaches (at Figs 1-11; paragraph 20-42) a method comprising: forming a first fin 100a (Figs 1,5; para 20-21) and a second fin 100b (Figs 1,5) over a substrate 100; forming a first pattern layer (134 in Fig 5; para 27) on the first fin; removing a first portion of the first pattern layer 134 and a first portion of the first fin 100a, wherein a second portion of the first pattern layer 110b (Fig 6) is disposed on a second portion of the first fin after the removing of the first portion of the first pattern layer and the first portion of the first fin (Figs 
5-6, para 29-30); forming a first trench 138a (Fig 6, para 29-33) in the first fin while using the second portion of the first pattern layer as a mask, the first trench having a first width at an interface with a top surface of the first fin; forming a first source/drain feature 140a (Fig 7, para 31-33) in the first trench such that the first source/drain feature has the first width at the interface with the top surface of the first fin; forming a second pattern layer 134a/144 (Fig 8; para 34-35) on the second fin 100b; removing a first portion of the second pattern layer 134a/144 (Figs 8-9)  
 Re-claim 23, insofar as understood, wherein the forming of the first pattern layer (134 in Fig 5, para 29-30; or 110a (Fig 4-5; para 29-30)) on the first fin 100a includes forming the first pattern layer directly on the first fin and further includes forming the first pattern layer directly on the second fin, and wherein the forming of the spacer layer (110a in Fig 4-5; para 29-30; or 134 in Fig 5, para 29-30) on the first and second fins includes forming the spacer layer directly on the first pattern layer 110a (Fig 4-5; para 29-30) disposed on the first and second fins 100a,100b.
 Re-claim 24, further comprising removing the second portion of the first pattern layer (134 in Fig 5, para 29-30,40-42) prior to forming the second pattern layer 134a/144 (Fig 8; para 34-35) on the second fin 100b.  Re-claim 25, wherein the first trench 138a (Fig 6) extends to a first depth within the first fin 100a and the second trench 148a (Fig 9) extends to a second depth within the second fin, the second depth being different.   Re-claim 26, wherein a portion of the first fin 100a (Fig 6) is exposed after the removing of the first portion of the first pattern layer 134 and the first portion of the first fin 100a (Fig 6).   Re-claim 28, wherein the forming of the second pattern layer 144 (Fig 8; para 34-35) on the second fin 100b includes forming the second pattern layer 144 on the first fin 100a (Fig 8), and wherein the second pattern layer covers the first fin 100a during the forming of the second source/drain feature 150a,150b (Fig 10) in the second trench 148a,158b. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (2015/0091059) taken with Kim (2017/0352759).
Hung teaches (at Figs 1-11; paragraph 20-42) the method as applied to claims 21-26,28 above, and fully repeated herein; and Re-claim 27, wherein the forming of the first source/drain feature 140a (Fig 7, para 31-33) in the first trench includes: forming a first semiconductor layer 140a in the first trench 138a, the first semiconductor layer including a dopant at a first concentration (para 31-33 for p-type doping).
Re-claim 27: As described above, Hung already teaches the first semiconductor layer including the dopant at the first concentration, but lacks providing the second semiconductor layer includes the dopant at a second concentration that is different than the first concentration.
However, Kim teaches (at Figs 3A,1; para 57,53-58) wherein the forming of the first source/drain feature (DR Fig 3A) in the first trench includes: forming a first semiconductor layer 182 (para 56) in the first trench, the first semiconductor layer including a dopant at a first concentration; and forming a second semiconductor layer 186 (para 56) in the first trench, the second semiconductor layer 186 includes the dopant at a second concentration that is different than the first concentration (para 57).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of Hung by   forming a first semiconductor layer in the first trench, the first semiconductor layer including a dopant at a first concentration; and forming a second semiconductor layer in the first .

 
Claims 1,3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0109141) taken with Wei (2014/0273429).
  Re-claim 1, Lee teaches (at Figs 1B-10B; para 12-43) a method of forming a semiconductor device, comprising: providing a structure having a first semiconductor fin 26/226 (Fig 1B; para 12-14) in a first region of a substrate 20 and a second semiconductor fin 26/326 (Fig 1B) in a second region of the substrate, a first dummy gate stack 28 (Fig 1, para 14-16) over the first semiconductor fin, a second dummy gate stack 28 over the second semiconductor fin, and a spacer layer 38 (Fig 1B, para 21-23) over the first and the second dummy gate stacks; forming a first pattern layer 40 (Fig 1B, para 23) with a first thickness along sidewalls of the spacer layer in the first region; etching the first semiconductor fin 26/226 (Fig 2B, para 24-25) along sidewalls of the first pattern layer to form a first source/drain (S/D) trench; epitaxially growing a first epitaxial feature 152 (Fig 4B; para 28-29) in the first S/D trench; removing the first pattern layer 40 (Figs 4B,2B, para 24; Figs 4D-5B, para 30-33) to expose the spacer layer 146; forming a second pattern layer 56 (Fig 6B, para 34-35) with a second thickness along the sidewalls of the spacer layer in the second region; etching the second semiconductor fin (26/226 in Fig 7B or 26/326 in Fig 8B) along sidewalls of the second pattern layer 56 to form a second S/D trench (248,448 in Figs 7B,8B, para 37-38); epitaxially growing a second epitaxial feature (252 in Fig 9B, 452 in Fig 10B, para 39) in the second S/D trench; and removing the second pattern layer 56 to expose the spacer layer 246,446 (Figs 9B,10B, para 39-43).  Re-claim 3, wherein the first region is for p-type field-effect transistor (PFET) and the second region is for n-type field-effect transistor (NFET) (para 17-18,43; Figs 2B-10B). 
Re-claim 1: As described above, Lee teaches the first pattern layer having the first thickness and the second pattern layer having a second thickness, but lacks mentioning that the second thickness is different from the first thickness; and Re-claim 3, wherein the first thickness is greater than the second thickness.

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of Lee by forming the first pattern layer having the first thickness and the second pattern layer having a second thickness different from the first thickness of about 7-15 nm, as taught by Wei, because of the desirability to employ the second pattern layer as protective layer to protect the first epitaxial source/drain feature during the etching of the second semiconductor fin.  Moreover, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to select the portion of the prior art's range of thickness, as taught by Wei, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2019/0109141) taken with Wei (2014/0273429), as applied to claims 1,3,4 above, and further of Kao (2019/0103265).
  	Lee and Wei teach the method as applied to claims 1,3-4 above, and fully repeated herein; Re-claim 5, Lee teaches wherein the spacer layer 38 (para 21) includes a first nitride, the first pattern layer 40 (para 23) and the second pattern layer 56 (para 34) include a second nitride. 

  

However, Kao teaches (at para 40-41,22; Fig 6A) wherein a nitrogen concentration in the second nitride 88 is less than a nitrogen concentration in the first nitride 86. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of Lee by employing the second nitride having a nitrogen concentration that is less than a nitrogen concentration in the first nitride, as taught by Kao. This is because of the desirability to etch the second nitride selective to the first nitride, thereby improving the method of forming the semiconductor device. 
 
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over  Lee (2019/0109141) taken with Wei (2014/0273429), as applied to claims 1,3,4 above, and further of Lee (2018/0175031).
  	Lee ‘141 and Wei teach the method as applied to claims 1,3-4 above, and fully repeated herein; Re-claim 6, Lee ‘141 teaches wherein the first and the second pattern layers 40,56 (para 23,34; Figs 1B,2B,7B-10B; para 21-25;37-43) are removed by a selective etching process.  
Re-claim 6: As described above, Lee ‘141 already teaches etching the first and second pattern layers, but lacks using carbon tetrafluoride (CF.sub.4) and hydrogen bromide (HBr). 
However, Lee ‘031 teaches (at paragraph 33) using carbon tetrafluoride (CF.sub.4) and hydrogen bromide (HBr) in order to etch silicon nitride material of the layers. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the method of etching the first and second pattern layers Lee ‘141 by using carbon tetrafluoride (CF.sub.4) and hydrogen bromide (HBr), as taught by Lee ‘031, because of the desirability to selectively etch the silicon nitride materials, thereby preventing other layers being etched.  



Claim 7-9,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2019/0109141) and Wei (2014/0273429), as applied to claim 1 above, and further with Jung (2020/0027992).
Re-claim 7, Lee and Wei teach the method as applied to claim 1 above and fully repeated herein and applied the same to claim 7.  Re-claim 8, wherein each of the forming of the first pattern layer 40 and the forming of the second pattern layer 56 includes: depositing a dielectric layer 40,56 over the spacer layer 38; after depositing the dielectric layer, anisotropically removing (para 24 and 37 for anisotropic etching) portions of the dielectric layer 40,56 substantially parallel to a top surface of the substrate 20; and anisotropically removing portions of the spacer layer 38 substantially parallel to the top surface of the substrate 20 (para 24 and 37 for anisotropic etching; Figs 2B,7B,9B,10B).  Re-claim 9, wherein each of the forming of the first pattern layer and the forming of the second pattern layer 40,56 includes: anisotropically removing portions of the spacer layer 38 (para 24 and 37 for anisotropic etching; Figs 2B,7B,9B,10B) substantially parallel to a top surface of the substrate 20; after the anisotropically removing portions of the spacer layer, depositing a dielectric layer 56,40 over the spacer layer 38; and anisotropically removing portions of the dielectric layer substantially parallel to the top surface of the substrate 20.  Re-claim 11, wherein the first pattern layer 40 (Figs 4B,2B, para 24; Figs 4D-5B, para 30-33) and the second pattern layers  (Fig 6B, para 34-35) include silicon nitride.  Re-claim 12, wherein a height of the first epitaxial feature 152 (Fig 4B; para 28-29) is substantially equal to a height of the second epitaxial feature (252 in Fig 9B, 452 in Fig 10B, para 39).
Re-claim 7: As described above, Lee already teaches the semiconductor device comprising the first semiconductor fin and the second semiconductor fins, but lack forming the first and second fins by employing a structure having a first semiconductor stack and a second semiconductor stack, wherein the stacks comprise the first semiconductor layer and the second semiconductor layer having different semiconductor materials.
However, Jung teaches (at Figs 1C-1D; 2B,4B; para 26-89) forming the semiconductor by forming the first and second fins by employing a structure having a first semiconductor stack and a second semiconductor stack (Fig 1C,2B,4B, para 49,26-28) wherein the stacks comprise the first semiconductor layer 111 and the second semiconductor layer 112 (Fig 2B, par 49-50) 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of Lee by forming the first and second fins by employing the stacks comprising the first semiconductor layer and the second semiconductor layer having different semiconductor materials with the metal gate structure wrapped around each of the first semiconductor layers, as taught by Jung. This is because of the desirability to form a gate-all-round FinFET transistor.  


 Allowable Subject Matter
Claims 2,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822